                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

WILL McRANEY                                                                                      PLAINTIFF

v.                                                                               No. 1:17cv080-GHD-DAS

THE NORTH AMERICAN MISSION BOARD
OF THE SOUTHERN BAPTIST CONVENTION, INC.                                                       DEFENDANT


                                                   ORDER


       BEFORE          THE      COURT        is   third-party     respondent      Baptist     Convention       of

Maryland/Delaware, Inc.’s (“BCMD”) [37] Motion to Quash Subpoena Duces Tecum. BCMD

asserts two grounds for quashing the subpoena: (1) the “ministerial exception” doctrine and (2) a

separation agreement and release McRaney and BCMD entered into at the end of his employment.

The Court finds the first ground to be meritorious and declines to address the second.1

       The “ministerial exception” is a First Amendment doctrine that precludes court interference

into “the employment relationship between a religious institution and its ‘ministers.’” Hosanna-

Tabor Evangelical Lutheran Church and Sch. V. E.E.O.C., 565 U.S. 171, 188 (2012). The purpose

behind the exception is to prevent the state, through the enforcement of employment laws and

regulations, from “depriving the church of control over the selection of those who will personify

its beliefs.” Id. In a previous opinion, this Court determined that “McRaney is indeed the type of

ministerial employee to whom the exception potentially applies.”2 However, the Court did not




       1
         BCMD and Defendant both argue the case should be dismissed based on the separation agreement and
       release. This argument is inappropriate for a motion to quash and is best addressed in a separate motion to
       dismiss. The Court notes Defendant has filed such a motion. See [48] North American Mission Board Motion
       for Partial Summary Judgment.
       2
           See [19] Memorandum Opinion Granting in Part and Denying in Part Defendant’s Motion to Dismiss at *5.
dismiss the claims based on the exception because McRaney was not employed by Defendant and

the claim did not arise out of Defendant’s employment decisions.

       After the Court denied Defendant’s motion to dismiss, in part, Defendant issued the subject

subpoena to BCMD requesting, inter alia, McRaney’s complete personnel file. The subject

subpoena seeks information directly related to employment decisions made by McRaney’s former

employer, BCMD, which has moved that it be quashed. The Court therefore finds that the

ministerial exception applies and the subpoena is hereby QUASHED.3

       SO ORDERED this the 7th day of November, 2018.

                                           /s/ David A. Sanders
                                           UNITED STATES MAGISTRATE JUDGE




       3
        The subpoena also runs afoul of the “ecclesiastical abstention” doctrine. Submitting the personnel file would
       subject BCMD to review of “internal policies, internal procedures, or internal decisions of the church,” which
       the doctrine forbids. Ginyard v. Church of God in Christ Kentucky First Jurisdiction, Inc., 6 F. Supp. 3d 725,
       729 (W.D. Ky. 2014).


                                                        2
